NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-11, 13-19 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a vapor chamber comprising: wherein an outer periphery of the cavity section is sealed, and wherein a third plate-shaped member forming a middle layer is stacked between the first plate-shaped member on the first side forming the first outermost layer and the second plate- shaped member on the second side forming the second outermost layer, wherein the third plate- shaped member has at least one projecting portion that overlaps with the projecting portion of the first plate-shaped member and the projecting portion of the second plate-shaped member, wherein the third plate-shaped member includes a second hole portion communicating with the first hole portion and the flow path, and the third plate-shaped member further includes a frame portion forming an inner side surface of the cavity section, a sealed portion of the flow path overlaps the cavity section from a position overlapping the hole portion.
The closest prior art references are: Masashi (JP 2006153438 A) & Meyer (20120285662 A1):
Masashi discloses a vapor chamber comprising: a container in which a cavity section is formed by stacked plate-shaped members; a working fluid that is sealed in the cavity section; and wherein a first plate-shaped member on a first side of the container, forming a first outermost layer of the container, has at least one projecting portion 
Meyer teaches a wick structure accommodated in the cavity section.
However, Masashi in view of Meyer do not disclose an outer periphery of the cavity section is sealed, and wherein a third plate-shaped member forming a middle layer is stacked between the first plate-shaped member on the first side forming the first outermost layer and the second plate- shaped member on the second side forming the second outermost layer, wherein the third plate- shaped member has at least one projecting portion that overlaps with the projecting portion of the first plate-shaped member and the projecting portion of the second plate-shaped member, wherein the third plate-shaped member includes a second hole portion communicating with the first hole portion and the flow path, and the third plate-shaped member further includes a frame portion forming an inner side surface of the cavity section, a sealed portion of the flow path overlaps the cavity section from a position overlapping the hole portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763